             Case MDL No. 2997 Document 87 Filed 04/07/21 Page 1 of 2




                BEFORE THE UNITED STATES JUDICIAL PANEL
                     ON MULTIDISTRICT LITIGATION

IN RE: Baby Food Marketing, Sales Practices and Products                       MDL No. 2997
Liability Litigation

                              NOTICE OF RELATED ACTION

        In accordance with Rule 6.2(d) of the Rules of Procedure for the United States

Judicial Panel on Multidistrict Litigation, the undersigned counsel for Plaintiffs Lacy Martin,

Holly Silverthorn, and Jessica Strobel hereby notify of two related actions:

       Martin v. Gerber Products Company., Case No. 2:21-cv-05846-CCC-MF (District of

        New Jersey)

       Strobel v. Nurture, Inc., Civil No. 1:21-cv-02129-MKV (Southern District of New

        York)


        A schedule of actions, docket sheets, and complaints from these

actions are also attached.
        Case MDL No. 2997 Document 87 Filed 04/07/21 Page 2 of 2




Dated April 7, 2021                       /s/ Annick Persinger
                                          Annick M. Persinger
                                          TYCKO & ZAVAREEI LLP
                                          1970 Broadway, Suite 1070
                                          Oakland, CA 94612
                                          Telephone: (510) 254-6808
                                          Facsimile: (202) 973-0950
                                          apersinger@tzlegal.com

                                          Attorney for All Plaintiffs

                                          Hassan Zavareei
                                          Jonathan Tycko
                                          Allison Parr
                                          TYCKO & ZAVAREEI LLP
                                          1828 L Street, NW Suite 1000
                                          Washington, DC 20036
                                          Telephone: (202) 973-0900
                                          Facsimile: (202) 973-0950
                                          jtycko@tzlegal.com
                                          hzavareei@tzlegal.com
                                          aparr@tzlegal.com

                                          Attorneys for All Plaintiffs

                                          James C. Shah
                                          Natalie Finkelman Bennett
                                          MILLER SHAH LLP
                                          2 Hudson Place, Suite 100
                                          Hoboken, NJ 07030
                                          Telephone (856) 526-1100
                                          Facsimile: (866) 300-7367
                                          jcshah@millershah.com
                                          nfinkelman@millershah.com

                                          Attorneys for Plaintiffs Lacy
                                          Martin and Holly Silverthorn
